Title: To Alexander Hamilton from James McHenry, 7 June 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Dear Sir
            W Dep. 7 June 1799.
          
          I have recd. your letter of the 5th inst. and delivered your letter to Captn. Elliott who happened to be at hand.
          He has certainly omitted what he ought to have done, I mean to answer your letters: it may be however that he transferrd this duty to the officer who suceded him at Fort Mifflin, when he was ordered to Northampton, and that he has considered himself detached from his command, since the orders you may have given him in consequence of my letter of the 24th of April ulto. copy of which is inclosed.
          You know how necessary it is to have a permanent laboratory, and a person of skill to superintend and direct all laboratory preparations. Being about to erect proper buildings for this purpose, in the neighbourhood of this City; and Capn Elliott possessing this skill in an eminent degree I must request you, if it has not already been done, to make such an arrangement respecting his company, as to prevent it as much as possible suffering by his absence from it.
          I do not recollect whether I have informed you that Cap Wadsworth is employed by the Secy. of the Treasury to inspect the arms manufactured to the Eastward under Treasury contracts, and that his services in this line is still required by the Secretary. Will you be so kind as to take such order in this case also  as may be proper.
          I am Dr Sir yours truely
          
            James McHenry
          
          Majr. Gen. Hamilton
        